DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-7 are pending wherein claims 1-5 and 7 are currently under examination and claim 6 is withdrawn from further consideration pursuant 37 CFR 1.142(b) as being drawn a non-elected method of lamination molding using powder. Applicant’s election of claims 1-5 and 7 was made without traverse in the Response filed on November 15, 2022. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. (US 6,334,916). 
In regard to claim 1, Matsumoto et al. (‘916) discloses aluminum base alloys having compositions 1 weight percent or less (not including 0%) iron, 0.1 to 2.0 weight percent silicon, and 1.0 weight percent or less (not including 0%) of manganese (column 6). Matsumoto et al. (‘916) further discloses precipitation of α-AlFeSi (column 7). With respect to the recitation “to be used in laminate molding” in claim 1, this recitation is a recitation of intended use that would not further limit the structure of the aluminum alloy. MPEP 2111.02 II. 
In regard to claim 3, Matsumoto et al. (‘916) discloses 0.3 weight percent or less (not including 0%) zirconium (column 6). 
Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moritz et al. (FR 2876117 A1). 
In regard to claims 1 and 7, Moritz et al. (FR ‘117) discloses a molding plate of an aluminum alloy including 1.72 weight percent silicon, 0.77 weight percent manganese, and less than 0.37 weight percent iron with the balance being aluminum that would be laminated to its final thickness by hot rolling (Example 1 of Table 1 and claims 1-10, especially claim 9). Moritz et al. (FR ‘117) further discloses the formation of alpha-Al(Fe,Mn,Cu)Si phase (page 3). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Doty (US 2015/0315688). 
	In regard to claims 1-2, Doty (‘688) discloses aluminum base alloys having compositions relative to that of the instant invention as set forth below (abstract and [0015]). 
Element
Instant Claim
(mass percent)
Doty (‘688)
(weight percent)
Overlap
Si
3 – 20 
about 0.6 – 14.5
3 – 14.5
Fe
0.5 – 7 
0 – about 0.7
0.5 – about 0.7
Mn
0.1 – 7 
0 – about 1.22
0.1 – about 1.22
Al
Balance
Balance
Balance


	The Examiner notes that the amounts of silicon, iron and manganese in the aluminum base disclosed by Doty (‘688) overlaps the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of silicon, iron and manganese from the amounts disclosed by Doty (‘688) because Doty (‘688) discloses the same utility throughout the disclosed ranges. 
.	With respect to the recitation “to be used in laminate molding” in claim 1, this recitation is a recitation of intended use that would not further limit the structure of the aluminum alloy. MPEP 2111.02 II.
	With respect to the recitation “wherein α-phase Al-Si-Fe intermetallic compound is present in the aluminum alloy” in claim 1, Doty (‘688) discloses formation of α-Al15(Fe,Mn)3Si2 [0034]. 
	In regard to claim 3, Doty (‘688) discloses about 0.001 to about 0.07 weight percent zirconium [0015]. 
	In regard to claim 5, Doty (‘688) discloses about 1.8 to 4.3 weight percent copper, 0 to about 1.2 weight percent zinc, about 0.2 to about 0.5 weight percent magnesium, about 0.0001 to about 0.4 weight percent titanium, and 0 to about 3.25 weight percent nickel [0015]. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 6,334,916). 
In regard to claim 4, Matsumoto et al. (‘916) discloses 0.3 weight percent or less (not including 0%) zirconium, which overlaps the range of the instant invention (column 6). MPEP 2144.05 I. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759